Beck, J.
1. The evidence, while conflicting, ivas sufficient to authorize the verdict.
2. The portions of the charge excepted to were not erroneous for any reason assigned.
3. The written requests to charge, upon refusal to give which error is assigned, were not in themselves perfect and complete statements of the law applicable to the issues sought to be covered by them, and the court did not err in refusing to embody such requests in his instructions to the jury.

Judgment affirmed.


All the Justices concur.